Evans, Judge.
In Trust Company of Georgia v. Nationwide Moving &c. Co., 235 Ga. 229 (219 SE2d 162), the Supreme Court of Georgia reversed that part of our decision in Trust Company of Georgia v. Nationwide Moving &c. Co., 134 Ga. App. 822 (216 SE2d 335), which reversed the lower court in denying a motion for summary judgment in favor of Nationwide Moving & Storage Co., Inc. The judgment of the Supreme Court is therefore now made the judgment of this court, and accordingly, the judgment is affirmed.

Judgment affirmed in case no. 50229.


All the Judges concur.

King & Spalding, William H. Izlar, Jr., William A. Clineburg, Jr., for Trust Company.
Hendon, Egerton, Harrison & Glean, E. T. Hendon, Jr., for Nationwide.